IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-41124
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROY DIXON,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. G-94-CR-9-1
                         --------------------
                             June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Roy Dixon, federal prisoner #66303-079, appeals the district

court’s denial of his pro se motion for reconsideration of the

district court’s order denying his motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c).      Dixon contends that he

is entitled to a sentence reduction in light of a retroactive

amendment to the sentencing guidelines.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41124
                                -2-

     The district court lacked jurisdiction to consider Dixon’s

motion to reconsider, which was filed more than ten days

following the district court’s ruling on the 18 U.S.C. § 3582(c)

motion.   See United States v. Brewer, 60 F.3d 1143, 1143-44 (5th

Cir. 1995); United States v. Cook, 670 F.2d 46, 48-49 (5th Cir.

1982).

     AFFIRMED.